Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 06/02/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-5 and 7-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 8 and 11-27 of USP 9,750,764. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a trace element solution, which comprises at least the following metals: (a) zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide, wherein zinc is present in at least 65 mg/ml zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide; (b) manganese directly and/or indirectly from Mn-EDTA and/or manganese carbonate; (c) copper directly and/or indirectly from Cu-EDTA and/or copper oxide and/or copper sulphate, and/or copper carbonate; and (d) selenium derived directly and/or indirectly from Na2SeO4 and/or Na2SeO3, wherein the metals are present in a solution of water, chlorocresol and/or benzyl alcohol, at a concentration of metals of at least 95 mg/ml; wherein the pH of the trace element solution adjusted by means of 30% NaOH in an injectable trace element solution that is visually stable and wherein a ratio of zinc to manganese is at least 6.5:1.

The patented claims recite a trace element solution which is prepared by the method as claimed in claim 1 and claim 1 recites a method of preparing a trace element solution with a concentration of the metals of at least 90 mg/ml, said method comprising: (a) heating water; (b) adding manganese carbonate to the water wherein manganese sulphate and sodium carbonate are not used in situ manufacture of the manganese carbonate; (c) adding zinc oxide to the water; (d) adding copper carbonate to the water to form a liquid mixture; (e) adding a dry mixture comprising ethylene diaminotetraacetic acid (EDTA) and/or ethylenediamine-N,N'-disuccinic acid (EDDS) and NaOH to the liquid mixture; and (f) adding Na.sub.2SeO.sub.3 to form the trace element solution with a concentration of metals of at least 90 mg/ml, wherein the trace element solution has at least 60 mg/ml zinc. The composition of trace elements read on the instant claims and the amount overlaps with the instant claims such as at least 60mg/ml zinc, at least 10 mg/ml manganese; (b) at least 5 mg/ml selenium; and (c) at least 15 mg/ml copper. The patented claims do not disclose the exact claimed values, but does overlap: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  The patented claims  reciting trace element solution comprising zinc, copper, selenium and manganese read on the instant claims.
Claims 1, 3-5 and 7-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of USP 10,183,075. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a trace element solution, which comprises at least the following metals: (a) zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide, wherein zinc is present in at least 65 mg/ml zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide; (b) manganese directly and/or indirectly from Mn-EDTA and/or manganese carbonate; (c) copper directly and/or indirectly from Cu-EDTA and/or copper oxide and/or copper sulphate, and/or copper carbonate; and (d) selenium derived directly and/or indirectly from Na2SeO4 and/or Na2SeO3, wherein the metals are present in a solution of water, chlorocresol and/or benzyl alcohol, at a concentration of metals of at least 95 mg/ml; wherein the pH of the trace element solution adjusted by means of 30% NaOH in an injectable trace element solution that is visually stable and wherein a ratio of zinc to manganese is at least 6.5:1.
The patented claims recite an injectable trace element solution, said solution comprising: (a) 5 to 10 mg/ml selenium; (b) 35-50 mg/ml zinc; (c) manganese; and (d) iron, wherein a total concentration of selenium, zinc, manganese and iron in the solution is at least 60 mg/ml. Dependent claim recites  use of copper carbonate. The amount of the trace elements overlap with the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  The patented claims  reciting trace element solution comprising zinc, copper, selenium and manganese read on the instant claims. Since the patented claims recite at least 60mg/ml of the metals, the claim is open to upper end of the amount.
        Claims 1, 3-5 and 7-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 7,285,292. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a trace element solution, which comprises at least the following metals: (a) zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide, wherein zinc is present in at least 65 mg/ml zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide; (b) manganese directly and/or indirectly from Mn-EDTA and/or manganese carbonate; (c) copper directly and/or indirectly from Cu-EDTA and/or copper oxide and/or copper sulphate, and/or copper carbonate; and (d) selenium derived directly and/or indirectly from Na2SeO4 and/or Na2SeO3, wherein the metals are present in a solution of water, chlorocresol and/or benzyl alcohol, at a concentration of metals of at least 95 mg/ml; wherein the pH of the trace element solution adjusted by means of 30% NaOH in an injectable trace element solution that is visually stable and wherein a ratio of zinc to manganese is at least 6.5:1.
 The patented claims recite an injectable trace element solution for livestock, said solution comprising: (a) 3-10 mg/ml selenium provided in at least one of the forms selected from the group consisting of selenite and selenate (b) 35-50 mg/ml zinc; (c) manganese; and (d) at least one metal selected from the group consisting of copper, iron and chromium; the solution having a total concentration of selenium, zinc, manganese and at least one of copper, iron and chromium of at least 60 mg/ml. The patented claims do not disclose the exact claimed values of the trace elements, but does overlap: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.   The patented claims  reciting trace element solution comprising zinc, copper, selenium and manganese read on the instant claims. Since the patented claims recite at least 60mg/ml of the metals, the claim is open to upper end of the amount.

Claims 1, 3-5 and 7-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of USP 10,799,531. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a trace element solution, which comprises at least the following metals: (a) zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide, wherein zinc is present in at least 65 mg/ml zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide; (b) manganese directly and/or indirectly from Mn-EDTA and/or manganese carbonate; (c) copper directly and/or indirectly from Cu-EDTA and/or copper oxide and/or copper sulphate, and/or copper carbonate; and (d) selenium derived directly and/or indirectly from Na2SeO4 and/or Na2SeO3, wherein the metals are present in a solution of water, chlorocresol and/or benzyl alcohol, at a concentration of metals of at least 95 mg/ml; wherein the pH of the trace element solution adjusted by means of 30% NaOH in an injectable trace element solution that is visually stable and wherein a ratio of zinc to manganese is at least 6.5:1.
 The patented claims recite a trace element solution, which comprises at least the following metals: (a) at least 65 mg/ml zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide; (b) at least 10 mg/ml manganese directly and/or indirectly from Mn-EDTA and/or manganese carbonate; (c) at least 15 mg/ml copper directly and/or indirectly from Cu-EDTA and/or copper oxide and/or copper sulphate, and/or copper carbonate; and (d) at least 5 mg/ml selenium derived directly and/or indirectly from Na.sub.2SeO.sub.4 and/or Na.sub.2SeO.sub.3; wherein: (a) the ratio of zinc to manganese is at least 6.5:1; (b) the ratio of zinc to copper is at least 4:1; and (c) the ratio of zinc to selenium is at least 13:1; and wherein the metals are present in a solution of water, chlorocresol and/or benzyl alcohol, at a concentration of metals of at least 95 mg/ml; with the pH of the trace element solution adjusted by means of 30% NaOH in an injectable trace element solution that is visually stable. The patented claims  reciting trace element solution comprising zinc, copper, selenium and manganese read on the instant claims.
Claims 1, 3-5 and 7-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 8-10 of USP 10,350,241. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a trace element solution, which comprises at least the following metals: (a) zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide, wherein zinc is present in at least 65 mg/ml zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide; (b) manganese directly and/or indirectly from Mn-EDTA and/or manganese carbonate; (c) copper directly and/or indirectly from Cu-EDTA and/or copper oxide and/or copper sulphate, and/or copper carbonate; and (d) selenium derived directly and/or indirectly from Na2SeO4 and/or Na2SeO3, wherein the metals are present in a solution of water, chlorocresol and/or benzyl alcohol, at a concentration of metals of at least 95 mg/ml; wherein the pH of the trace element solution adjusted by means of 30% NaOH in an injectable trace element solution that is visually stable and wherein a ratio of zinc to manganese is at least 6.5:1.
 The patented claims recite a trace element aqueous injectable solution for veterinary use, comprising zinc, manganese, selenium, and copper, wherein the concentration of zinc ranges from 60 mg/ml up to a concentration that, in combination with said manganese, selenium, and copper, preserves the suitability for injection of the trace element aqueous injectable solution and claim 2 recites trace element aqueous injectable solution for veterinary use according to claim 1, further comprising chromium, wherein the concentration of zinc ranges from 60 mg/ml up to a concentration that, in combination with manganese, selenium, copper, and chromium, preserves the suitability for injection of the trace element aqueous injectable solution.  The patented claims  reciting trace element solution comprising zinc, copper, selenium and manganese read on the instant claims. Since the patented claims recite at least 60mg/ml of the metals, the claim is open to upper end of the amount.

Claims 1, 3-5 and 7-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of USP 10,729,772. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a trace element solution, which comprises at least the following metals: (a) zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide, wherein zinc is present in at least 65 mg/ml zinc directly and/or indirectly from Zn-EDTA and/or Zn oxide; (b) manganese directly and/or indirectly from Mn-EDTA and/or manganese carbonate; (c) copper directly and/or indirectly from Cu-EDTA and/or copper oxide and/or copper sulphate, and/or copper carbonate; and (d) selenium derived directly and/or indirectly from Na2SeO4 and/or Na2SeO3, wherein the metals are present in a solution of water, chlorocresol and/or benzyl alcohol, at a concentration of metals of at least 95 mg/ml; wherein the pH of the trace element solution adjusted by means of 30% NaOH in an injectable trace element solution that is visually stable and wherein a ratio of zinc to manganese is at least 6.5:1. 
The patented claims recite an injectable trace element solution, said solution comprising: (a) selenium; (b) zinc; (c) manganese; and (d) iron, wherein a total concentration of selenium, zinc, manganese and iron in the solution is at least 60 mg/ml, wherein the concentration of selenium in the solution is 5 to 10 mg/ml, wherein the concentration of zinc in the solution is 35 to 50 mg/ml, wherein the solution of claim 1, further comprising at least one of copper and chromium, wherein the solution of claim 1, further comprising at least one compound selected from the group consisting of iodine, potassium iodide, sodium iodide, iron chloride, zinc oxide, manganese sulphate, sodium selenite, copper carbonate, sodium carbonate, anhydrous disodium EDTA and sodium hydroxide. The patented claims  reciting trace element solution comprising zinc, copper, selenium and manganese read on the instant claims. Since the patented claims recite at least 60mg/ml of the metals, the claim is open to upper end of the amount.
The rejections are maintained for the reasons of record.
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                              Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612